Citation Nr: 9911998	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, as secondary to a service-connected right hip 
disorder, and, if so, whether the reopened claim may be 
granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from August 1961 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veteran's 
request to reopen his claim of entitlement to service 
connection for a low back disorder, as secondary to a 
service-connected right hip disorder.  


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in February 
1995 denied service connection for a low back disorder, as 
secondary to a service-connected right hip disorder. 

2.  The evidence associated with the record since the 
February 1995 rating decision constitutes new and material 
evidence because it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An RO rating decision in February 1995, which denied 
entitlement to service connection for a low back disorder, as 
secondary to a service-connected right hip disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence since the February 1995 rating 
decision having been submitted, the veteran's claim of 
service connection for a low back disorder, as secondary to a 
service-connected right hip disorder, is reopened. 38 C.F.R. 
§ 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes at the outset that in February 1995, the 
RO rendered a rating decision denying entitlement to service 
connection for a low back disorder secondary to a service-
connected right hip disorder.  The veteran did not appeal.  
Therefore, the RO's February 1995 rating decision is final.  
38 U.S.C.A. § 7105(c).  

The evidence associated with the claims file since the 
February 1995 final decision includes a May 1982 VA hospital 
summary recording that the veteran was placed in pelvic 
traction to alleviate severe low back pain.  Further, there 
is a December 1996 VA medical opinion stating that "[I]n the 
absence of any data linking the L4-L5 disc rupture to any 
trauma other than which caused the [r]ight [f]emoral 
[d]islocation/[f]racture as a consequence of [a] service 
associated injury, the cause of the [l]umbo-[s]acral 
pathology seems to be caused by the pathogenic weight bearing 
forces on the L4-L5 level due to right hip trauma."  There 
is also a February 1997 VA spine examination report stating 
that "[t]he injury to the right hip and femur appears to 
have lengthened the right leg one inch longer that the left 
leg upon measurement today.  He states that this was noted 
prior, but not during service."  The examiner further opined 
that 

[t]he amount of stress placed on the lower back due 
to the alteration in weight bearing and alteration 
of alignment secondary to the length difference in 
the legs would definitely produce an increased 
amount of stress to the lower back.  Since we have 
no history of trauma to the lower back, I have no 
reason to doubt that these problems are associated. 

A final piece of relevant evidence entered into the record 
since the February 1995 final rating decision is a March 1997 
VA examination report, which opines that the veteran's 

right hip condition could have exacerbated his low 
back problem.  However [the veteran] additionally 
relates specific injury to the lower back as 
documented in his chart which resulted in surgery 
and decompression of a ruptured disc at the L4-5 
interspace.  This additionally is a contributing 
factor to his current low back condition.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a) (1998).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well-grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

The Board finds that new and material evidence has been 
submitted in conformity with 38 C.F.R. § 3.156(a), as the new 
medical evidence discussed hereinabove is, collectively, to 
the effect that impairment associable with the veteran's 
service-connected right hip disability could be responsible, 
at least in part, for current disablement referable to the 
veteran's low back.  This evidence is new and material 
because it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

Moreover, in light of this evidence, the Board further 
concludes that the veteran's claim for a low back disorder 
secondary to his service-connected right hip disability is 
plausible, and therefore, well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

With the first two steps of the Elkins/Winters three-step 
test fulfilled, the Board finds that further development is 
required, as explained in the following Remand section of 
this decision, before the merits-based adjudication of the 
third-step can be completed.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for a low back disorder, as secondary to a 
service-connected right hip disorder, is reopened. 


REMAND

A review of the record discloses that before the Board can 
proceed further in adjudicating the veteran's claim, 
additional development is required. 

Specifically, the law provides that service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  Therefore, clarification is needed 
regarding the possibility that the veteran's low back 
disorder was secondarily incurred or aggravated as a result 
of his service-connected right hip disorder. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:


1.  Any pertinent VA medical records 
(including any records of ongoing 
treatment) not already in the claims file 
should be made of record. 


2.  The veteran should then be scheduled 
for comprehensive VA orthopedic 
examination(s) for the purpose of 
ascertaining whether it is at least as 
likely as not that the veteran's low back 
disorder is either directly due to the 
veteran's service-connected right hip 
disorder, or whether it has been 
aggravated by the service-connected hip 
disorder, as outlined in Allen v. Brown, 
7 Vet. App. 439 (1995).  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination(s) and all indicated 
special studies and tests should be 
accomplished.  Clinical findings should 
include range of motion results as well 
as any additional functional loss due to 
pain, weakness, and fatigue, including 
during flare-ups.  The examiner(s) should 
clearly set forth a rationale for all 
opinions expressed. 


3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
on a de novo basis and with consideration 
of Allen, supra, adjudicate the veteran's 
reopened claim for secondary service 
connection for low back disability. 


4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should provide both 
he and his representative with an 
appropriate Supplemental Statement of the 
Case and afford them an opportunity to 
respond.  Thereafter, if the RO's 
decision remains adverse to the veteran 
and if otherwise appropriate, the case 
should be returned to the Board for 
appellate review. 


The purpose of this remand is to clarify complex medical 
questions and to ensure a proper record for appellate review.  
The Board intimates no opinions as to the eventual 
determination to be made.  The veteran is free to submit 
additional evidence in support of his claim. 



		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









